internal_revenue_service department of the treasury index nos number release date washington dc person to contact telephone number refer reply to cc dom p si plr-113601-98 date date legend taxpayer apartment date trust x date date ein dear this letter responds to the letter dated and later correspondence from your authorized representative requesting rulings concerning the income and gift_tax consequences of the creation of a_trust in addition you have requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to modify the trust in order to qualify as a qualified_personal_residence_trust under sec_2702 of the internal_revenue_code you represent the facts to be as follows taxpayer’s principal_residence apartment is located in a cooperative apartment building taxpayer acquired the cooperative stock shares and proprietary leases to the apartment on date taxpayer executed trust which was intended to qualify as a qualified_personal_residence_trust taxpayer had originally intended to transfer the legal_title to the shares and proprietary leases to the trust but the co-op association that governs the apartment disapproved her request to do so for this reason taxpayer instead transferred beneficial title to the shares and leases to the trust and continues to hold legal_title as a nominee on date the gift_tax_return for the transaction was filed on date which was within days after the due_date plr-113601-98 for filing the gift_tax_return your authorized representative requested a ruling that the trust as executed was a qualified_personal_residence_trust within the meaning of sec_2702 trust as executed did not meet the requirements for a qualified_personal_residence_trust under sec_2702 accordingly you propose certain amendments which are intended to meet the requirements of sec_2702 the reformation however was not completed prior to the due_date including extensions for filing the return under the provisions of the trust instrument as amended taxpayer has the right to reside in the apartment for three years the taxpayer will possess all the rights of a life_tenant and will be entitled to all the income during the three-year term the terms of the trust as amended provide that if taxpayer dies before the three-year term expires the balance of the principal of the trust will be distributed to the taxpayer’s estate her creditors the creditors of her estate or any other person as taxpayer may appoint by her will in default of this power_of_appointment the trust corpus will be distributed to certain family members as provided under the terms of the trust taxpayer represents that as determined under sec_7520 of the code the present_value of the reversionary_interest retained by taxpayer exceeds x of the value of the property transferred to trust which is greater than of the value of property transferred to the trust if taxpayer survives the three-year term the assets will continue in trust but taxpayer’s son and two grandchildren will become the beneficiaries at the end of the trust term taxpayer and the trustees shall at the option of taxpayer permit taxpayer to occupy the residence at a fair market rent for such period as the taxpayer wishes the trust as amended provides that the trustee is prohibited from holding any asset other than the residence during the retained three year term the trustee may accept cash contributions to permit the trust to satisfy specified trust expenses or to pay the cost of improvements to the residence any cash held in excess of the permissible amounts must be distributed to taxpayer not less frequently than quarterly the taxpayer’s interest in the trust may not be commuted the trust as amended further provides that the trustees may hold proceeds from the sale of the residence in a separate_account for a period not to exceed two years from the date of sale proceeds from insurance or as a result of damage destruction or involuntary_conversion may be held by the trustee for a period not to exceed two years if the trustee intends to plr-113601-98 use the proceeds for the purchase construction reconstruction and or repair of the personal_residence if the residence is damaged to such an extent that it cannot be used as a residence the trust will cease to be a qprt on the earlier of the date which is two years after the damage or destruction or the expiration of the retained term unless prior to this date the residence is replaced or repairs to the residence are completed the terms of the trust as amended provide that if for any reason the residence ceases to be held as taxpayer’s personal_residence during the retained term and prior to the taxpayer’s death the trust will either terminate with all assets being distributed to the taxpayer or the trustee may within days convert the qprt into a qualified annuity_trust trust as amended provides that the trustees may not sell or otherwise transfer the residence directly or indirectly to the grantor any spouse of the grantor or to any entity controlled by the grantor or any spouse of the grantor during the initial term or at any time after the initial term if the trust is a grantor_trust the amount of the annuity to be paid to the taxpayer at least annually after the conversion is determined by dividing the lesser_of the interests retained by the taxpayer in property transferred to the trust or the value of the trust assets as of the conversion date by the annuity factor for the taxpayer’s interest in the trust determined under sec_7520 as of the date of the transfer you have requested that we rule as follows trust as amended qualifies for the personal_residence exception to sec_2702 and taxpayer will be considered to be the owner of the entire corpus and income of the trust for income_tax purposes under sec_673 and sec_677 of the code an extension of time to amend trust to qualify as a qualified_personal_residence_trust is granted ruling_request sec_2702 of the code deals generally with the valuation for gift_tax purposes of an interest transferred in trust to or for the benefit of a member of the transferor’s family where the transferor retains an interest in the trust sec_2702 however provides that sec_2702 shall not apply to any transfer if such transfer involves the plr-113601-98 transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding a term_interest in the trust sec_25_2702-5 of the gift_tax regulations states in part that a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 contains the following provisions applicable to a qualified_personal_residence_trust in general a qualified_personal_residence_trust is a_trust meeting all the requirements of this paragraph c these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust personal_residence - i in general for purposes of this paragraph c a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a it is represented that the apartment is the principal_residence of the taxpayer and sec_1034 of the code provides that the residence of a taxpayer shall include stock held by a tenant-stockholder in a cooperative_housing_corporation therefore the apartment meets the definition of a personal_residence as set forth in sec_25_2702-5 of the regulations after a review of the governing instrument of the trust as amended we find that it contains the provisions required by sec_25_2702-5 of the regulations therefore the trust is a qualified_personal_residence_trust within the meaning of sec_25_2702-5 and as such is not subject_to the provisions of sec_2702 of the code ruling_request sec_671 of the code provides the general_rule that when the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person plr-113601-98 those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_1_671-3 of the income_tax regulations provides that when a grantor or other person is treated under subpart e sec_671 and following as the owner of any portion of a_trust there are included in computing his tax_liability those items of income deduction and credit against tax attributable to or included in that portion for example if a grantor or another person is treated as the owner of an entire trust corpus as well as ordinary_income the grantor takes into account in computing the grantor’s income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which the grantor would have been entitled had the trust not been in existence during the period the grantor is treated as the owner sec_1_671-3 of the income_tax regulations provides that if a grantor or another person is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 of the regulations provides that both ordinary_income and other income allocable to corpus are included by reason of an interest in or a power over both ordinary_income and corpus or an interest in or power over corpus alone that does not come within the provisions of sec_1_671-3 for example if a grantor is treated under sec_673 as the owner of a portion of a_trust by reason of a reversionary_interest in corpus both ordinary_income and other income allocable to corpus are included in the portion sec_673 of the code provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_673 provides that for purposes of sec_673 the value of the grantor’s reversionary_interest shall be determined by assuming the maximum exercise of discretion in favor of the grantor under the terms of trust grantor has retained a general_power_of_appointment over the trust property during the initial plr-113601-98 term that power constitutes a reversionary_interest for purposes of sec_673 of the code the value of the interest retained by grantor exceed sec_5 percent of the value of the property transferred to trust accordingly grantor will be considered the owner of the entire trust under sec_673 of the code ruling_request sec_25_2702-5 provides that a_trust that does not comply with one or more of the regulatory requirements under b or c of the regulations under sec_2702 will nonetheless be treated as satisfying these requirements if the trust is modified by judicial reformation or nonjudicial reformation if effective under state law to comply with the requirements sec_25_2702-5 further provides that in the case of a_trust created after date the reformation must be commenced within days after the due_date including extensions for the filing of the gift_tax_return reporting the residence under sec_6075 and must be completed within a reasonable_time after commencement if the reformation is not completed by the due_date including extensions for filing the gift_tax_return the grantor or grantor’s spouse must attach statement to the gift_tax_return stating that the reformation has been commenced or will be commenced within the 90-day period sec_301_9100-3 provides that requests for extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under this section requests for relief subject_to this section will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made in this case we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met an extension of time for meeting the requirements of sec_25_2702-5 is granted until days after the date of this letter the modification of the trust must comply with the requirements of sec_2702 and the regulations thereunder and the nonjudicial reformation must be effective under state law accordingly provided that the requirements of sec_25_2702-5 are met and the modifications are made as represented the trust will be a qualified_personal_residence_trust within the meaning of sec_25_2702-5 plr-113601-98 this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office except as we have specifically ruled herein we express or imply no opinion about the tax consequences of the transaction under the cited provisions or under any other provision of the code specifically no opinion is expressed regarding the period following the first three years of trust this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
